Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DEVELOPING DEVICE WITH AIR FLOW PASSAGE THROUGH A NON-IMAGE FORMING REGION OF A DEVELOPER ROLLER.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9 and 11 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Satoh (US 2004/0052545).
With respect to claim 9, Satoh discloses a method for suppressing internal pressure of a developing device for use with a two-component developer (as discussed at least in paragraph 73), comprising: directing an air flow from inside of the developing device (e.g. fig. 8, item(s) 15Y and/or 28) and toward an upstream side, relative to a rotation direction of a developer roller (e.g. fig. 8, item 25), of a closest position (e.g. fig. 8, position “a”) at which the developer roller (25) and a photosensitive body (13Y) are closest to one another (as shown at least by fig. 8 and/or as discussed at least in paragraphs 74-92).
With respect to claim 11, Satoh discloses a developing device comprising: a developer roller (e.g. fig. 8, item 25) to rotate in a rotation direction (e.g. fig. 8, rotation direction “B”); a photosensitive body (e.g. fig. 8, item 13Y) adjacent the developer roller (25), wherein a closest position (e.g. fig. 8, position “a”) is defined where the developer roller (25) and a photosensitive body (13Y) are closest to one another; and an air flow passage to direct an air flow along the rotation direction of the developer roller (25), from inside the developing device (e.g. fig. 8, item(s) 15Y and/or 28) toward an upstream side of the closest position (a), relative to the rotation direction of the developer roller (25, as shown at least by fig. 8 and/or as discussed at least in paragraphs 74-92).
Allowable Subject Matter
Claims 1-8 are allowed.
With respect to claims 1-8, the following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose or suggest the claimed air flow passage extending through the non-image forming region located at at least one of the longitudinal ends of the developer roller, in combination with the remaining claim elements as set forth in the claims.
Claims 10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 10, the following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest the claimed air flow is directed through at least one of non-image forming regions located at longitudinal ends of an image forming region of the developer roller, in combination with the remaining claim elements as set forth in the claims.
With respect to claims 12-15, the following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest the claimed air flow passage extending between an air inlet to draw in air adjacent to the developer roller and an outlet to discharge the air out of the developing device to fluidly communicate with an interior of the developer container and an exterior of the developing device, the inlet comprises an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH S WONG/Primary Examiner, Art Unit 2852